DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application is being examined under the pre-AIA  first to invent provisions. The claim listing of 12/7/21 has been entered in full; no amendments are indicated. Claims 35 and 42-52 are pending.
The election of an antibody comprising heavy and light chain variable regions of SEQ ID NO: 24 (comprising CDRs of SEQ ID NO: 13-15) and SEQ ID NO: 30 (comprising CDRs of SEQ ID NO: 16-18) as the species of antibody in the reply filed on 10/21/20 was previously acknowledged. Claim(s) 42 and 44-47 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 35, 43 and 48-52 are under consideration, as they read upon the elected species.

Information Disclosure Statement
The Information Disclosure Statement of 12/7/21 has been considered.

Maintained Objections and/or Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer (TD) in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent 

Claims 35, 43 and 48-52 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3 and 8-15 of U.S. Patent No. 9,879,079, issued 1/30/28 (cited on the 1/3/20 IDS), and which shares the same inventors and applicant (Sanofi) with the instant application, and further in view of Chen et al, 2007. Expert Opin Ther Targets. 11(1): 21-35 (cited previously). Although the conflicting claims are not identical, they are not patentably distinct from each other for the reasons of record. This rejection was set forth previously and maintained in the Office action mailed on 9/9/21.
The instant application claims priority as a continuation to application 15/844,883, which in turn claims priority to application 15/163,883, from which the '079 patent issued. 
The claims of the instant application and those of the '079 are each directed to a method of treatment comprising administering the same antibodies (defined by sequence) that specifically bind to Kallidin or des-Arg10-Kallidin. The claims differ in that the claims of the instant application are directed to treatment of a subject in need of treating inflammation (claims 35, 43 and 48), including chronic inflammation (claims 49-52), whereas the claims of the '079 patent are directed to treatment of a subject in need of treating pain, including acute or chronic pain as recited in dependent claims 12-15. 
Chen teaches that kinins, a group of peptides including kallidin and des-Arg10-kallidin, are ligands for the bradykinin receptors, with kallidin an agonist of the bradykinin B2 receptor, and des-Arg10-kallidin an agonist of the bradykinin B1 receptor (pg 21). Chen further teaches that "[t]he kinin peptides and their cognate receptors play a role in pain and inflammation", with evidence of "a greater role for the B2 system in acute pain and a more prominent role for the B1 system in chronic pain" (pg 21). Chen teaches that "[a] large body of preclinical data supports the development of B1 antagonists as novel therapeutics for treatment of pain and inflammation" (pg 21). Chen further teaches that "B1 antagonists, on the other hand, are efficacious in reversing the 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to take the method of treating pain with an anti-Kallidin antibody of the claims of the '079 patent and modify it to treatment a subject having chronic inflammatory pain; i.e., chronic pain and chronic inflammation. The person of ordinary skill in the art would be motivated to make such a change in order to treat chronic pain in a patient having chronic inflammation. The person of ordinary skill in the art would have had a reasonable expectation of success because the antibodies used in the claims of the '079 patent are B1 antagonists, as evidenced by the recitation in the instant claims that they bind des-Arg10-kallidin, and Chen teaches such antagonists for treatment of chronic inflammatory pain. For these reasons, the instant claims are not patentably distinct from those of the '079 patent.

Applicants’ arguments (12/7/21; pg 9-11) as they pertain to the above rejection have been fully considered but are not deemed to be persuasive for the following reasons.
At pages 9-10, Applicants argue that the claims of the reference patent ('079) are directed to treatment of pain, and fail to recite treatment of inflammation, as required by the instant claims. Applicants argue that the two conditions "not equivalent disorders" (page 9), and that disclosure of treatment of pain with an antibody would "not lead one of ordinary skill to believe that the antibody could be used to treat inflammation with a reasonable expectation of success" (page 9), and therefore the subject claims are directed to a patentably distinct subject population (a subject in need of treatment for inflammation or chronic inflammation) from that of the reference patent (a subject having pain) (pages 9-10).
These arguments have been fully considered but are not found persuasive. The rejection acknowledges that the claims of the reference patent ('079) do not include treatment of inflammation, because the rejection is not over claims of '079 alone, but instead is made over the claims of '079 in view of the further teachings of Chen et al, In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
At page 10, Applicants argue that even after the publication of Chen et al in December 2007, "there was clearly no consensus in the field as to how modification of the bradykinin axis could impact inflammation". In support of this argument, Applicants submit the reference of Noda et al (2007), providing evidence that bradykinin receptors "in microglia media anti-inflammatory or neuroprotective effects" (page 10). Applicants argue that this reference, because it was published in April 2007, demonstrates that "even after the publication date of Chen, there was clearly no consensus in the filed as to how modification of the bradykinin axis could impact inflammation" (page 10). 
These arguments have been fully considered but are not found persuasive. According to the publisher's webpage for Noda et al at the Journal of Neurochemistry website (found at https://onlinelibrary.wiley.com/doi/10.1111/j.1471-4159.2006.04339.x), Noda et al was first published on 17 November 2006, which was prior to the first publication of Chen et al in December 17, 2006. Thus, it is not found persuasive that Noda provides evidence directed to the "consensus in the field" after the publication of Chen et al. Furthermore, the teachings of Noda are directed to a form of inflammation that differs significantly from that taught by Chen; specifically, the teachings of Noda are directed to "brain damage in acute insults" (see Abstract). As described above in the rejection, Chen teaches that "[a] large body of preclinical data supports the development of B1 antagonists as novel therapeutics for treatment of pain and inflammation" (pg 21)" and that these antagonists are "efficacious in reversing the thermal and mechanical hyperalgesia in chronic inflammatory pain models" (pg 22) and "[t]he above data indicate that the B1 receptor system is involved in the propagation, potentiation and 
At pages 10-11, Applicants disagree with the Examiner's analysis of the teachings of Couture (2001; cited previously by Applicants) set forth in the previous Office Action at page 5 that "Couture instead only provides a caution in those particular inflammatory diseases involving a central neurodegenerative component" rather than "that antagonism using a B1 receptor antagonist would not have a reasonable expectation of treating inflammation". Applicants instead argue that Couture instead teaches that "the B1 receptors have dual function in the context of inflammatory disease" (page 11), pointing to the final three sentences of the abstract of Couture in support. 
These arguments have been fully considered but are not found persuasive. In the cited portion of the abstract, Couture specifically says that the bradykinin receptor "may exert either a protective or detrimental effect depending on the disease", and follows this up with further teachings on page 171, that further explain that the protective effect is limited to "brain inflammatory diseases such as multiple sclerosis" (pg 171), whereas in inflammatory diseases "with an immune etiology (diabetes, asthma, rheumatoid arthritis and multiple sclerosis)", the receptor "is likely to exert a strategic role in inflammatory diseases", which is also described as "pro-inflammatory". Thus, the skilled artisan would not find the teaching of Couture  to contradict the later teachings of Chen regarding the use of B1 antagonists in chronic inflammatory pain; specifically that "[a] large body of preclinical data supports the development of B1 antagonists as novel therapeutics for treatment of pain and inflammation" (pg 21)" and that these antagonists are "efficacious in reversing the thermal and mechanical hyperalgesia in chronic inflammatory pain models" (pg 22).
At page 11, Applicants further argue that "inflammation" is "not restricted to disease with an immune etiology", and instead also encompasses conditions caused by other types of inflammatory mediators such as "pathogens, toxins, burns, CNS and/or 
These arguments have been fully considered but are not found persuasive. It is not disputed that "inflammation" broadly encompasses inflammation with any type of etiology, or that the claims broadly encompass all such types of inflammation. However, such an acknowledgment does not overcome the rejection because the scope of term "inflammation" is actually part of the basis of the rejection as the instant claims broadly encompass treatment of the chronic inflammatory pain taught by Chen. In other words, the teachings of Chen directed to B1 antagonists for the treatment of chronic inflammatory pain, cited in the above rejection, render it obvious to modify the method of treatment of pain of the reference claims to also treat the inflammation of the instant claims, which broadly encompass all types of inflammation, includes those associated chronic inflammatory pain.
 
Conclusion
No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on (571) 272-0857857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646